Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-14, drawn to a system and method for processing transactions, classified in G06Q 20/3437, 20/4016 and 20/409.
II. 	Claims 15-20, drawn to a method of executing a terminal action analysis for fraud detection, classified in G06Q 20/206.
3. 	The inventions are distinct, each from the other because of the following reasons: Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  	In the instant case, Group I has separate utility such as generating an authorization request, updating the fraud indicator from a first value to a second value and communicating the authorization request.		Group II has separate utility such as executing a terminal action analysis that includes comparing a fraud count of the terminal device with a threshold fraud limit, determining whether the transaction satisfies a fraud exceeded condition and selecting a firs action from a set of actions. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, such as employing different search strategies and search queries. The prior art applicable to one invention would not likely be applicable to another invention.  Group II would especially require extensive additional searching and potentially additional classification groups. 
During a telephone conversation with Andrew Colombo on 2/2/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a method for processing transactions through receiving transaction details, generating an authorization request including a fraud indicator, updating the fraud indicator from a first value to a second value when a fraud count of the terminal device is greater than a threshold fraud limit and communicating the authorization request for authorizing the transaction. The claims recites an abstract idea from the abstract idea grouping of a certain method of organizing human activity such as a fundamental economic practice (mitigating risk is similar to detecting fraud in transaction processing), and commercial activity such as business relations because transaction processing is a commercial activity. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional limitations are not indicative of integration into a practical application. The additional limitations of a server, a terminal device are recited at a high level of generality such that the additional limitations are mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform the abstract idea (MPEP 2106.05(f)) and generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)).	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations described above are generic computer components used to implement the 
Dependent claims 2-7, and 9-14 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims (fraud count determinations) and contain generic computer functions as described in MPEP 2106.05(d) such as receiving, processing and storing data (storing additional fraud counts, action codes). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith US 2012/0197802.

As per claim 1:	Smith discloses a method for processing transactions, the method comprising: receiving, by a server from a terminal device, transaction details of a transaction based on a terminal action analysis executed by the terminal device for the transaction, wherein the transaction details are indicative of a result of the terminal action analysis executed by the terminal device (¶ [0052] “merchant 24 transmits a transaction authorization request from POS terminal 115 to server system 112, which is associated with payment card system interchange network 28 (shown in FIG. 1). The 
generating, by the server, an authorization request, including a fraud indicator, for the transaction based on the transaction details (Fig 6, Abstract, [0051] ‘authorization request message’, the authorization request includes transaction data representing the purchase);
updating, by the server, the fraud indicator from a first value to a second value when a fraud count of the terminal device is greater than a threshold fraud limit (Fig 6 ¶¶ [0053]-[0056], Fig 7 ‘718’ Updating in real time by the PCN fraud scoring system and calculating the fraud risk score and populating the pcn fraud scoring system, [0058]-[0061]); and
communicating, by the server to an issuer, the authorization request, including the updated fraud indicator, for authorizing the transaction (Fig 7 ‘forwarding the message to the issuer’ [0061]-[0063]).

As per claim 3:	Smith further discloses the method of claim 1, further comprising storing, by the server, the fraud count of the terminal device in a first memory of the terminal device, wherein the terminal device executes the terminal action analysis based on the fraud count (¶ [0032] database server stores all the transaction data, additionally, the claim limitation reads the storing is done by the server but also in a terminal device, which is contradictory, so the Examiner has interpreted it as being stored by the server).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2012/0197802 in view of Hayes US 20190087805.

As per claim 2:	Smith further discloses the method of claim 1, further comprising determining, by the server, the fraud count of the terminal device (¶¶ [0053]-[0056] “Each model uses a payment card account profile associated with the payment card account used in the transaction. The payment card account profile includes historical transaction information for that payment card account and long term variables” [0068]-[0071] Long term variables are identified by the service and can include at up at 200 in the reference).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the chargeback count as taught in Hayes in Smith since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Smith discloses a number of factors that can be monitored using the various fraud models including historical transaction information. It would be obvious to combine the teaching of Hayes to apply chargebacks to the fraud models of Smith to improve the fraud monitoring capabilities.As per claim 4:	Smith fails to explicitly disclose but Hayes does disclose the method of claim 3, further comprising storing, by the server, a set of terminal action codes in the first memory of the terminal device (¶ [0040] Table 2).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the action codes as taught in Hayes in Smith since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Smith discloses a number of factors that can be monitored using the various fraud models including historical transaction information. It would be obvious to 
As per claim 5:	Smith fails to explicitly disclose but Hayes does disclose the method of claim 4, wherein a set of issuer action codes is stored by the issuer in a second memory of a transaction card used for initiating the transaction (¶ [0040] Table 2; Examiner also notes the transaction data of Smith could be read to disclose storing a code as this is an explicit aspect of the fraud determination and data transmitted throughout the authorization process).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the action codes as taught in Hayes in Smith since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Smith discloses a number of factors that can be monitored using the various fraud models including historical transaction information. It would be obvious to combine the teaching of Hayes to apply action to Smith to improve the reason codes already given when a charge reversal applies and to fraud monitoring capabilities. The terminals of Smith already store transaction details and in Fig 6 disclose the profile of each card account.As per claim 6:	Smith further discloses the method of claim 5, wherein the transaction details are received by the server from the terminal device based on a first action selected by the terminal device from a set of actions during the terminal action analysis (Fig 6, ¶ [0052] “merchant 24 transmits a transaction authorization request from POS terminal 115 to server system 112, which is associated with payment card system interchange network 28 (shown in FIG. 1). The transaction authorization request includes the account number and transaction data representing the purchase made by the cardholder;” Abstract, [0030]-[0031] disclose the entire system accessible using the internet and all interfaces and components are interconnected to the Internet) and 	Smith fails to explicitly disclose but Hayes does disclose wherein the set of actions is defined by the set of terminal action codes and the set of issuer action codes (¶ [0040] Table 2).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the action codes as taught in Hayes in Smith since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Smith discloses a number of factors that can be monitored using the various fraud models including historical transaction information. It would be obvious to combine the teaching of Hayes to apply action to Smith to improve the reason codes already given when a charge reversal applies and to fraud monitoring capabilities. The terminals of Smith already store transaction details and in Fig 6 disclose the profile of each card account.
As per claim 7:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692